DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 3; ‘a larger diameter’ in line 9 is unclear; whereas ‘a larger diameter’ is already asserted in claim 1 line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, and 9-12, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Dolbear 5,926,371).
Regarding Claim 1; Dolbear discloses a wiring board (34 and/or pcb-38-Fig. 4) comprising: a rod-shaped shaft member (shaft of 64a extending through 70a) including at one end a flange that has a larger diameter than any other portion (flange of 64a atop 47 having a larger diameter than the shaft extending through 70a--as depicted by Fig. 4); 5a heat-releasing plate (46) including a first through-hole in which the shaft member is inserted (70a); and a substrate including a second through-hole in which the shaft member is inserted (whereas the shaft of 64a extends through a hole in substrate-38), wherein: a gap is formed at least in part between the heat-releasing plate and the substrate (as depicted by Fig. 4—whereas 66 is disposed in a gap between the heat releasing plate-46 and the substrate-38), and the gap is positioned at a part where the heat-releasing plate and the substrate are joined (as depicted by Fig. 4—whereas 66 is disposed in a gap between 46 and 38).  

10Regarding Claim 2; Dolbear discloses the wiring board according to claim 1, wherein a clearance is formed at least in part between the shaft member and the substrate (whereas 70a is a clearance hole for passing the bolt—as disclosed by col. 11, lines 66-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Dolbear 5,926,371).
Regarding Claim 3; Dolbear discloses the wiring board according to claim 1, wherein 15 an electronic component is mounted on the substrate (as depicted by Fig.’s 2-4—where semiconductor 36 including chip 40 is mounted on the board 38); the first through-hole and the second through-hole are arranged coaxially (as depicted by Fig. 4); the heat-releasing plate is in contact with one surface of the substrate and releases heat from, the electronic component or the substrate (whereas 46 is sealed to the board via 66; and col. 6, lines 66-67—col. 7, lines 1-9 discloses thermal coupling and heat transfer between the electronic component and the heat releasing plate); the shaft member is inserted so as to penetrate the first through-hole and the second 20through-hole (as already set forth); the flange has a larger diameter than diameters of the first through-hole and the second through-hole (as depicted by fig. 4) and is in contact with an outer peripheral edge of one of the first through-hole (as depicted by Fig. 4); a pressure contact portion is formed at another end of the shaft member by pressing 25the other end of the shaft member in a shaft direction so as to be sealed, and is in contact with an outer peripheral edge of the second through-hole (as depicted by Fig. 4—via seal 66, which seals against, water, sand and dust—col. 11, lines 50-57 and is disposed at a top of the second hole); and a contact portion that is in contact with the flange (via a top surface 47).  Except, Dolbear does not explicitly disclose the seal is to be caulked. However, ‘**to be caulked**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.
5
5Regarding Claim 9; Dolbear discloses the wiring board according to claim 1, wherein the first through-hole has a smaller diameter than the second through-hole.  

Regarding Claim 10; Dolbear discloses the wiring board according to claim 1, wherein 10the gap is formed over an entire circumference of the outer peripheral edge of the first through-hole (as depicted by Fig. 4).  

Regarding Claim 11; Dolbear discloses the wiring board according to claim 1, wherein the gap is formed in part of the outer peripheral edge of the first through-hole (as depicted by Fig. 4). 

15Regarding Claim 12; Dolbear discloses the wiring board according to claims 1, wherein the gap is formed so as to communicate with an outside of the heat-releasing plate (as already disclosed—whereas 46 exchanges heat with the ambient air at an to denote thermal communication with outside thereof; and 66 is in part disposed in a gap at a bottom and atleast in part external—as depicted by Fig. 4).  

Regarding Claim 17; Dolbear discloses the wiring board according to claim 1, wherein the gap is positioned at a part where a peripheral edge of the first through-hole and a peripheral edge of the second through-hole are facing each other (as depicted by Fig. 4).  

Allowable Subject Matter
7.	Claims 14-16, and 18-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 14; the wiring board according to claim 1, wherein the gap is formed in a way that a space between the heat-releasing plate and the substrate gradually widens and spreads.


8.	Claims 4-8, and 13 are hereby deemed as allowed.


Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-3, 9-12, and 17 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835